 

Exhibit 10.1

Tender and Support Agreement

October 28, 2010

Rewards Network Inc.

EGI Acquisition Parent, L.L.C.

EGI Acquisition, L.L.C.

Two North Riverside Plaza

Chicago, Illinois 60606

Re: Tender and Support Agreement

Ladies and Gentlemen:

Concurrently with the execution and delivery of this letter agreement, EGI
Acquisition Parent, L.L.C., a Delaware limited liability company (“Parent”), EGI
Acquisition, L.L.C., a Delaware limited liability company and a wholly owned
subsidiary of Parent (the “Purchaser”), and Rewards Network Inc., a Delaware
corporation (the “Company”) are entering into an Agreement and Plan of Merger,
dated the date of this letter agreement (the “Merger Agreement”), providing for,
among other things, the Offer (as defined in the Merger Agreement) by the
Purchaser for all of the outstanding common stock, par value $0.02 per share, of
the Company (“Company Common Stock”) at a price per share of $13.75, net to the
seller in cash (such price or any higher price paid in the Offer, the “Offer
Price”), to be followed by a merger of the Purchaser with and into the Company,
with the Company as the surviving corporation (the “Merger”), pursuant to which
each share of Company Common Stock then outstanding (other than as specifically
provided for to the contrary in the Merger Agreement), shall be converted into
the right to receive an amount in cash without interest equal to the Offer Price
pursuant to the terms of the Merger Agreement. Capitalized terms used but not
defined in this letter agreement shall have the meanings ascribed to such terms
in the Merger Agreement.

Each undersigned stockholder (“Stockholder”) of the Company is the beneficial
owner of Company Common Stock on the date of this letter agreement.

Because execution of this letter agreement is a condition to Parent’s and the
Company’s willingness to proceed with the transactions contemplated by the
Merger Agreement, Stockholder is entering into this letter agreement to induce
Parent and the Company to enter into the Merger Agreement and to consummate the
transactions contemplated by the Merger Agreement.

The parties hereto agree as follows:

1. (i) Stockholder represents and warrants that, as of the date of this letter
agreement, Stockholder is the beneficial owner of the shares of Company Common
Stock indicated on Schedule I attached hereto (such shares, together with any
New Shares (as defined in Section 8), being referred to herein as the “Shares”),
free and clear of all liens, charges, encumbrances, voting agreements, and
commitments of every kind, except for the obligations undertaken by the parties
under this letter agreement and as described in the Stockholder’s Schedule 13D
filings with the Securities and Exchange Commission with respect to the Shares,
on Schedule I attached hereto, or pursuant to any applicable restrictions on
transfer under the Securities Act. Stockholder covenants to ensure that no
limitations, qualifications or restrictions on its power to tender and vote such
Shares in accordance with the terms of this letter agreement arise from any such
liens, charges, encumbrances or commitments.



--------------------------------------------------------------------------------

 

(ii) Stockholder represents and warrants that, except as set forth on Schedule
I, as of the date of this letter agreement, Stockholder does not: (a) own
beneficially or of record, or have any right to acquire, any shares of Company
Common Stock or any other shares of the capital stock of the Company; (b) have
any other interest in shares of Company Common Stock or any other shares of the
capital stock of the Company; or (c) have any voting rights with respect to any
other shares of Company Common Stock or any other shares of the capital stock of
the Company.

(iii) Each of Stockholder, the Company, Parent and the Purchaser represents and
warrants that such party has all necessary power and authority to enter into
this letter agreement and that, assuming due authorization, execution and
delivery of this letter agreement by the other parties hereto, this letter
agreement is the legal, valid and binding agreement of such party, enforceable
against such party in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar Laws now or hereafter in effect relating to
creditors’ rights generally and by general equitable principles (regardless of
whether enforceability is considered in a proceeding in equity or at law).

2. (i) Stockholder agrees that during the Term (as defined in Section 7) it will
not, directly or indirectly, sell or otherwise transfer, or dispose of or grant
any interest in any of the Shares or any direct or indirect economic or other
interest in those shares of Company Common Stock or securities convertible into
shares of Company Common Stock or any voting rights with respect to any of those
shares, or agree to do any of the foregoing (a “Transfer”), other than Transfers
thereof: (a) pursuant to the Offer or the Merger; (b) with Parent’s and the
Company’s prior written consent; (c) between and among accounts that are solely
controlled by Stockholder, if at all times such accounts hold Shares, and which
do not place prohibitions or restrictions on the ability of such Stockholder to
perform any of its agreements or obligations hereunder; or (d) to any affiliate
of the Stockholder who executes a similar letter agreement. As used in this
letter agreement, the term “Transfer,” shall also include any pledge,
hypothecation, encumbrance, assignment or constructive sale or other disposition
of such security or the record or beneficial ownership thereof, the offer to
make a sale, transfer, constructive sale or other disposition, and each
agreement, arrangement or understanding whether or not in writing, to effect any
of the foregoing. As used in this letter agreement, the term “constructive sale”
means a short sale with respect to such security, entering into or acquiring a
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any
transaction that has substantially the same effect as any of the foregoing.

(ii) Stockholder agrees that during the Term it shall use commercially
reasonable efforts to take or cause to be taken all actions, and to do or to
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the Offer, the Merger and the
transactions contemplated by this letter agreement.

3. Unless this letter agreement shall have been terminated in accordance with
its terms, Stockholder agrees during the Term to validly tender (and, to the
extent applicable, to cause the record owner of the Shares (including
Stockholder’s broker) to tender) all of the Shares by physical delivery of the
certificates therefor (to the extent that such Shares are filed in certificated
form) or by book-entry delivery (to the extent that such Shares are not in
certificated form) pursuant to and in accordance with the terms of the Offer,
not later than five (5) Business Days prior to the Expiration Date of the Offer.
Stockholder agrees that once its Shares are tendered, such Stockholder will not
withdraw any of the Shares from the Offer, unless and until (i) the Offer shall
have been terminated in accordance with the terms of the Merger Agreement or
(ii) this letter agreement shall have been terminated in accordance with its
terms.

 

2



--------------------------------------------------------------------------------

 

4. Stockholder hereby permits Parent and the Purchaser to publish and disclose
in a Tender Offer Statement on Schedule TO with respect to the Offer and the
Company to publish and disclose in a Solicitation/Recommendation Statement on
Schedule 14D-9, and, if approval of the Company’s stockholders is required under
the Delaware General Corporation Law, any proxy statement relating to the Merger
(including, in each case, all documents and schedules filed with the SEC),
Stockholder’s identity and the ownership by Stockholder of the Shares and the
nature of Stockholder’s commitments, arrangements and understandings hereunder.
Parent, on behalf of itself and the Purchaser, hereby permits Stockholder to
disclose in a Schedule 13D (including any amendments or supplements thereto and
all documents and schedules affixed to or referenced therein) pertaining to the
Offer filed with the SEC the nature of the commitments, arrangements and
understandings of the parties hereunder. Before any such disclosure shall be
made by any party, the disclosing party shall provide the other parties a
reasonable opportunity to review and comment on such disclosure.

5. (i) Stockholder agrees that, at any meeting of the Company’s stockholders
held during the Term, however called, or if action by written consent of the
Company’s stockholders is sought during the Term, Stockholder (in Stockholder’s
capacity as such) will, or will cause the holder of record on any applicable
record date to: (a) vote (or execute a consent with respect to) the Shares in
favor of the Merger; (b) vote (or execute a consent with respect to) the Shares
against any action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Merger Agreement; and (c) vote (or execute a consent with respect to)
the Shares against any action or agreement (other than the Merger Agreement or
the transactions contemplated by the Merger Agreement) that would, directly or
indirectly, impede, interfere with, delay, postpone or, directly or indirectly,
discourage the Offer or the Merger.

(ii) Stockholder hereby irrevocably grants to the extent permitted by applicable
Law, and appoints, Parent and any individual designated in writing by Parent,
and each of them individually, as Stockholder’s proxy and attorney-in-fact (with
full power of substitution), for and in the name, place and stead of
Stockholder, solely to vote the Shares, or grant a consent or approval in
respect of the Shares in a manner consistent with this Section 5. Stockholder
understands and acknowledges that Parent and the Company entering into the
Merger Agreement in reliance upon Stockholder’s execution and delivery of this
letter agreement. Parent and its designees hereby agree not to exercise the
proxy for any other purpose. Stockholder hereby affirms that the irrevocable
proxy set forth in this Section 5(ii) is given in connection with the execution
of the Merger Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of Stockholder under this letter agreement.
Stockholder hereby further affirms that the irrevocable proxy is coupled with an
interest and may under no circumstances be revoked. Stockholder hereby ratifies
and confirms all that such irrevocable proxy may lawfully do or cause to be done
by virtue hereof. Such irrevocable proxy is executed and intended to be
irrevocable in accordance with the provisions of Section 212(e) of the Delaware
General Corporation Law. The irrevocable proxy granted hereunder shall
automatically terminate, without any notice or other action by any Person, upon
the earlier of (a) the end of the Term or (b) termination of this letter
agreement in accordance with its terms.

6. The term of this letter agreement and the proxy granted hereby (the “Term”)
shall commence on the date hereof and shall terminate on the earliest of (i) the
mutual written consent of the parties; (ii) the Effective Time; (iii) the
termination of the Merger Agreement in accordance with its terms; and (iv) the
amendment of the Offer or the Merger Agreement to provide for a reduction in the
Offer Price or a change in the form of consideration to be paid in the Offer.

 

3



--------------------------------------------------------------------------------

 

7. Stockholder agrees that, in the event (a) of any stock dividend, stock split,
recapitalization, reclassification, combination or exchange of shares of capital
stock of the Company or any of its Subsidiaries of, or affecting, the Shares,
(b) that Stockholder purchases or otherwise acquires beneficial ownership of or
an interest in any shares of capital stock of the Company or any of its
Subsidiaries after the execution of this letter agreement (including by
conversion) or (c) that Stockholder voluntarily acquires the right to vote or
share in the voting of any shares of capital stock of the Company or any of its
Subsidiaries other than the Shares (collectively, “New Shares”), that
Stockholder shall deliver promptly (but no later than the second (2nd) Business
Day following such acquisition) to Parent and the Company written notice of its
acquisition of New Shares which notice shall state the number of New Shares so
acquired. Stockholder agrees that any New Shares acquired or purchased during
the Term by Stockholder shall be subject to the terms of this letter agreement
and shall constitute the Shares of Stockholder to the same extent as if those
New Shares were owned by Stockholder on the date of this letter agreement. In
any such case, the warranties and representations set forth in Section 1 of this
letter agreement shall be deemed amended accordingly to be made as of the date
thereof.

8. The transactions contemplated by this letter agreement are unique and the
parties agree that irreparable damage would occur in the event that any of the
provisions of this letter agreement were not performed in accordance with their
specific terms or were otherwise breached. Accordingly, the parties hereto agree
that, if for any reason a party hereto shall have failed to perform its
obligations under this letter agreement, then the party hereto seeking to
enforce this letter agreement against such nonperforming party under this letter
agreement shall be entitled, in addition to all other remedies to which it may
be entitled, to specific performance and injunctive and other equitable relief,
and the parties hereto further agree to waive any requirement for the securing
or posting of any bond in connection with the obtaining of any such injunctive
or other equitable relief.

9. All notices and other communications hereunder shall be in writing and shall
be deemed given if delivered personally (when so delivered), telecopied (when
confirmed, unless confirmed on a day that is not a Business Day, in which case
notice shall be deemed given on the Business Day following such confirmation) or
dispatched by a nationally recognized overnight courier service (as of the time
of delivery as confirmed by such courier service): (a) if to Parent, at such
party’s address set forth in Section 9.07 of the Merger Agreement, with a copy
to such party’s counsel at such party’s counsel’s address set forth in
Section 9.07 of the Merger Agreement (or, in each case, at such other address
for such party (or such party’s counsel) as shall be specified by like notice)
and a copy to the Company at its address set forth in Section 9.07 of the Merger
Agreement, with a copy to the Company’s counsel at the Company’s counsel’s
address set forth in Section 9.07 of the Merger Agreement (or, in each case, at
such other address for the Company or the Company’s counsel as shall be
specified by like notice), or (b) if to Stockholder, at such party’s address set
forth on Schedule I hereto, with a copy to such party’s counsel at such party’s
counsel’s address set forth on Schedule I hereto (or, in each case, at such
other address for such party (or such party’s counsel) as shall be specified by
like notice) and a copy to the Company at its address set forth in Section 9.07
of the Merger Agreement, with a copy to the Company’s counsel at the Company’s
counsel’s address set forth in Section 9.07 of the Merger Agreement (or, in each
case, at such other address for the Company or the Company’s counsel as shall be
specified by like notice).

10. This letter agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice or
conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

 

4



--------------------------------------------------------------------------------

 

11. Each of the parties hereto (i) shall submit itself to the exclusive
jurisdiction of the Delaware Court of Chancery (and if jurisdiction in the
Delaware Court of Chancery shall be unavailable, the Federal court of the United
States of America sitting in the State of Delaware) for the purpose of any
action, suit or proceeding (“Action”) arising out of or relating to this letter
agreement or any of the transactions contemplated hereby, (ii) irrevocably and
unconditionally waives (and agrees not to plead or claim) any objection to the
laying of venue of any Action arising out of or relating to this letter
agreement or any of the transactions contemplated hereby in the Delaware Court
of Chancery (and if the Delaware Court of Chancery shall be unavailable, in any
Delaware State court or the Federal court of the United States of America
sitting in the State of Delaware) or that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum, and
(iii) shall not bring any Action arising out of or relating to this letter
agreement or any of the transactions contemplated hereby in any court other than
the Delaware Court of Chancery (and if jurisdiction in the Delaware Court of
Chancery shall be unavailable, the Federal court of the United States of America
sitting in the State of Delaware). Each of the parties hereto agrees that a
final judgment in any Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties to this letter agreement irrevocably consents to the service
of any summons and complaint and any other process in any Action relating to
this letter agreement, the Offer and the Merger, on such party’s behalf or such
party’s property, by the personal delivery of copies of such process to such
party. Nothing in this Section 11 shall affect the right of any party to this
letter agreement to serve legal process in any other manner permitted by law.

12. This letter agreement shall be binding upon and inure to the benefit of each
of the parties to this letter agreement and their respective successors,
including by will or intestate succession. This letter agreement may not be
assigned to any other person without the prior written consent of the other
parties to this letter agreement, which consent may be withheld for any reason
or for no reason.

13. This letter agreement constitutes the entire agreement among the parties to
this letter agreement with respect to the matters covered hereby, and supersedes
all prior agreements, understandings or representations among the parties to
this letter agreement, written or oral, with respect to the subject matter of
this letter agreement.

14. If any term or other provision of this letter agreement is invalid, illegal
or incapable of being enforced by any rule or law, all other conditions and
provisions of this letter agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provisions in invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this letter agreement so as to effect the original intent
of the parties as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the extent possible.

15. Nothing in this letter agreement shall be construed to prohibit Stockholder
or any of Stockholder’s Representatives who is an officer or member of the Board
of Directors of the Company from taking any action in his or her capacity as an
officer or member of the Board of Directors of the Company or, subject to the
limitations set forth in the Merger Agreement, from taking any action with
respect to any Acquisition Proposal as an officer or member of such Board of
Directors. This letter agreement shall apply to Stockholder solely in
Stockholder’s capacity as a stockholder of the Company.

16. This letter agreement may not be amended, changed, supplemented or otherwise
modified except by an instrument in writing signed on behalf of the Company,
Parent, the Purchaser and Stockholder.

[Signatures on following page]

 

5



--------------------------------------------------------------------------------

 

If you are in agreement that the foregoing correctly states the agreement among
us, please sign and return to each of us an executed counterpart of this letter
agreement. This letter agreement shall become effective among the parties
specified herein, upon the undersigned’s receipt of executed counterparts of
this letter agreement from each of such parties.

 

STOCKHOLDERS: SAMSTOCK, L.L.C. By:  

/s/ Philip G. Tinkler

Name: Philip G. Tinkler Title:   Vice President EGI-FUND (00) INVESTORS, L.L.C.
By:  

/s/ Philip G. Tinkler

Name: Philip G. Tinkler Title:   Vice President EGI-FUND (05-07) INVESTORS,
L.L.C. By:  

/s/ Philip G. Tinkler

Name: Philip G. Tinkler Title:   Vice President EGI-FUND (08-10) INVESTORS,
L.L.C. By:  

/s/ Philip G. Tinkler

Name: Philip G. Tinkler Title:   Vice President



--------------------------------------------------------------------------------

 

Agreed as of the date first above written. REWARDS NETWORK INC. By:  

/s/ Ronald L. Blake

Name: Ronald L. Blake Title:   President and Chief Executive Officer EGI
ACQUISITION PARENT, L.L.C. By:  

/s/ Philip G. Tinkler

Name: Philip G. Tinkler Title:   Vice President EGI ACQUISITION, L.L.C. By:  

/s/ Philip G. Tinkler

Name: Philip G. Tinkler Title:   Vice President



--------------------------------------------------------------------------------

 

SCHEDULE I

STOCK OWNERSHIP

 

Name and Address

   Shares Owned  

Samstock, L.L.C.

     10,651   

EGI-Fund (00) Investors, L.L.C.

     135,160   

EGI-Fund (05-07) Investors, L.L.C.

     618,100   

EGI-Fund (08-10) Investors, L.L.C.

     304,532   

 

* The address of each Stockholder is: c/o Equity Group Investments, L.L.C., 2 N.
Riverside Plaza, Suite 600, Chicago, IL 60606; Attention: Jon Wasserman, Philip
Tinkler